Exhibit 5.1 [Wilson Sonsini Goodrich & Rosati, P.C. Letterhead] June 17, 2013 TearLab Corporation 7360 Carroll Rd. Suite 200 San Diego, CA 92121 Re:Registration Statement on Form S-3 Ladies and Gentlemen: At your request, we have examined the Registration Statement on FormS-3 (the “ Registration Statement ”), filed by TearLab Corporation, a Delaware corporation (the “ Company ”), with the Securities and Exchange Commission (the “ Commission ”) in connection with the registration pursuant to the Securities Act of 1933, as amended (the “ Act ”), of the Securities (as defined below). The Registration Statement relates to the proposed issuance and sale by the Company, from time to time, pursuant to Rule415 under the Act, as set forth in the Registration Statement, the prospectus contained therein (the “ Prospectus ”) and the supplements to the prospectus referred to therein (each a “ Prospectus Supplement ”), of up to an aggregate offering price of $35,000,000 , or the equivalent thereof, of shares of the Company’s common stock, $0.001 par value per share (the “ Common Stock ”), shares of the Company’s preferred stock, $0.001 par value per share (the “ Preferred Stock ”), the Company’s senior and subordinated debt securities (the “ Debt Securities ”), warrants to purchase any of the securities described above (the “ Warrants ”), depositary shares (the “ Depositary Shares ”) of the Company representing a fractional interest in a share of Preferred Stock of the Company, and units consisting of Common Stock, Preferred Stock, Debt Securities, Warrants and/or Depositary Shares in any combination (the “ Units ”) (the Common Stock, the Preferred Stock, the Debt Securities, the Warrants, the Depositary Shares and the Units are collectively referred to herein as the “ Securities ”). The Securities are to be sold from time to time as set forth in the Registration Statement, the Prospectus contained therein and the Prospectus Supplements. The Debt Securities are to be issued pursuant to a senior debt securities indenture (the “ Senior Indenture ”) and a subordinated debt securities indenture (the “ Subordinated Indenture ” and taken with the Senior Indenture, the “ Indentures ”), as applicable, both of which have been filed as exhibits to the Registration Statement and are to be entered into, in each case, between the Company and a trustee to be named in a Prospectus Supplement to the Registration Statement (the “ Trustee ”). The Securities are to be sold pursuant to a purchase, underwriting, subscription or similar agreement in substantially the form to be filed under a Current Report on Form8-K. The Debt Securities are to be issued in the forms set forth in the Indentures. Each Indenture may be supplemented, as applicable, in connection with the issuance of each such series of Debt Securities, by a supplemental indenture or other appropriate action of the Company creating such series of Debt Securities. TearLab Corporation June 17, 2013 Page 2 of 4 We have examined instruments, documents, certificates and records that we have deemed relevant and necessary for the basis of our opinions hereinafter expressed. In such examination, we have assumed: (i)the authenticity of original documents and the genuineness of all signatures; (ii)the conformity to the originals of all documents submitted to us as copies; (iii)the truth, accuracy and completeness of the information, representations and warranties contained in the instruments, documents, certificates and records we have reviewed; (iv)that the Registration Statement, and any amendments thereto (including post-effective amendments), will have become effective under the Act; (v)that a Prospectus Supplement will have been filed with the Commission describing the Securities offered thereby; (vi)that the Securities will be issued and sold in compliance with applicable U.S. federal and state securities laws and in the manner stated in the Registration Statement and the applicable Prospectus Supplement; (vii)that a definitive purchase, underwriting or similar agreement with respect to any Securities offered will have been duly authorized and validly executed and delivered by the Company; (viii)any Securities issuable upon conversion, exchange, redemption, or exercise of any Securities being offered will be duly authorized, created and, if appropriate, reserved for issuance upon such conversion, exchange, redemption, or exercise; and (ix)with respect to shares of Common Stock or Preferred Stock offered, that there will be sufficient shares of Common Stock or Preferred Stock authorized under the Company’s organizational documents that are not otherwise reserved for issuance. As to any facts material to the opinions expressed herein that were not independently established or verified, we have relied upon oral or written statements and representations of officers and other representatives of the Company. Based on such examination, we are of the opinion that: 1.
